— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered August 9, 1985, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*584The defendant argues that the jury verdict finding him guilty of burglary in the first degree was against the weight of the evidence. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The evidence adduced at trial clearly established that the defendant was 1 of a group of 3 men who broke into the complainant’s home and assaulted him. The defendant complains of some discrepancies between the witnesses’ testimony, but they are minor and inconsequential, and do not render that testimony incredible as a matter of law (see, People v Bailey, 128 AD2d 794, lv denied 69 NY2d 1001; People v Washington, 126 AD2d 765, 766, lv denied 69 NY2d 887).
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur. [See, 119 Misc 2d 467.]